AO 106 (Rev. 0 Case  3:20-mj-02790-KSC
                 ) Application for a Search Warrant      Document 1 Filed 07/14/20 PageID.1 Page 1 of 8


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                      __________ District of __________

             In the Matter of the Search of                          )
         (Briefly describe the property to be searched               )
          or identify the person by name and address)                )           Case No.   '20 MJ2790
                     LG cellular phone                               )
                   IMEI 359962109228575                              )
                                                                     )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 LG cellular phone, IMEI 359962109228575

located in the            Southern                District of            California            , there is now concealed (identify the
person or describe the property to be seized):
 Electronic records, communications, and data such as emails, text messages, chats and chat logs from various
 third-party applications, photographs, audio files, videos, and location data, for the period of May 14, 2020, up to and
 including June 13, 2020. (see Attachment B)
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
                 contraband, fruits of crime, or other items illegally possessed;
                    property designed for use, intended for use, or used in committing a crime;
                    a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
        Title 21, United States Code,              Importation of Methamphetamine
        Sections 952, 960 and 963

          The application is based on these facts:
        See attached affidavit.

           ✔ Continued on the attached sheet.
              Delayed notice of       days (give exact ending date if more than 30 days:                               ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                              Applicant’s signature

                                                                                            Paul E. Benjamin, AUSA
                                                                                              Printed name and title

Sworn to before me and signed in my presence.

Date:
                                                                                                Judge’s signature

City and state:
                                                                                              Printed name and title
         Print                      Save As...                     Attach                                                  Reset
          Case 3:20-mj-02790-KSC Document 1 Filed 07/14/20 PageID.2 Page 2 of 8




 1                                          AFFIDAVIT
 2          I, SPECIAL AGENT Adam C. Corey, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4          1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s):
 6                      LG cellular phone
 7                      IMEI 359962109228575
 8                      (“Target Device”)
 9 as further described in Attachment A, and to seize evidence of crimes, specifically
10 violations of Title 21, United States Code, Sections 952, 960 and 963 as further described
11 in Attachment B. The requested warrant relates to the investigation and prosecution of
12 Annabel Luna for importing approximately 2.4 kilograms of methamphetamine and
13 approximately .42 kilograms of heroin from Mexico into the United States. The Target
14 Device is currently in the custody of U.S. Drug Enforcement Administration and located
15 at 4560 Viewridge Avenue, San Diego, CA 92123.
16          2.    The information contained in this affidavit is based upon my training,
17 experience, investigation, and consultation with other members of law enforcement.
18 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
19 Target Device, it does not contain all the information known by me or other agents
20 regarding this investigation. All dates and times described are approximate.
21                                       BACKGROUND
22   3.     I am assigned to the DEA San Diego Field Division Office in San Diego,
23 California as a member of Narcotics Task Force (NTF) Team 3. NTF Team 3’s mission
24 is to conduct counter-drug investigations and operations throughout the San Diego area.
25 I have been employed with the DEA since March of 2005. My duties include the
26 investigation and apprehension of individuals involved in narcotic related activities. I
27 have received formal training at the DEA Training Academy located in Quantico,
28

                                                 1
        Case 3:20-mj-02790-KSC Document 1 Filed 07/14/20 PageID.3 Page 3 of 8




 1 Virginia. My training included the identification of many types of controlled substances
 2 by sight and odor, including methamphetamine.
 3         4.    During the course of my duties as a DEA Special Agent, I have participated
 4 in undercover investigations involving the purchase of controlled substances, executed
 5 search warrants for controlled substances, and have conducted numerous surveillances
 6 in connection with these investigations. I have spoken with drug dealers, drug users,
 7 and confidential sources about current drug trends, methods of drug sales and use of
 8 drugs. I am familiar with the operation of illegal drug trafficking organizations in the
 9 United States, including those organizations whose operations involve the distribution
10 of wholesale quantities of cocaine, methamphetamine, heroin and money laundering. I
11 have participated in the investigation of various narcotics trafficking organizations
12 involved in the importation and distribution of controlled substances into and through
13 the Southern District of California. Through my training, experience, and conversations
14 with other law enforcement officers experienced in narcotics trafficking investigations,
15 I have gained a working knowledge of the operational habits of narcotics traffickers, in
16 particular those who attempt to import narcotics into the United States from Mexico at
17 Ports of Entry.
18         5.    I am aware that it is common practice for narcotics traffickers to work in
19 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
20 to smuggle controlled substances into the United States from Mexico by concealing the
21 controlled substances in vehicles or on persons entering the United States at Ports of Entry
22 such as the San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the
23 importation of narcotics in this manner, I am aware that narcotics traffickers in Mexico
24 frequently communicate with the individual responsible for importing the concealed
25 narcotics into the United States. These communications can occur before, during and after
26 the narcotics are imported into the United States. For example, prior to the importation,
27 narcotics traffickers frequently communicate with the transporter(s) regarding
28 arrangements and preparation for the narcotics importation. When the importation is

                                               2
        Case 3:20-mj-02790-KSC Document 1 Filed 07/14/20 PageID.4 Page 4 of 8




 1 underway, narcotics traffickers frequently communicate with the transporter(s) to remotely
 2 monitor the progress of the narcotics, provide instructions and warn accomplices about law
 3 enforcement activity. When the narcotics have been imported into the United States,
 4 narcotics traffickers may communicate with the transporter(s) to provide further
 5 instructions regarding the delivery of the narcotics to a destination within the United States.
 6         6.    Based upon my training, experience, and consultations with law enforcement
 7 officers experienced in narcotics trafficking investigations, and all the facts and opinions
 8 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
 9 can and often do contain electronic evidence, including, for example, phone logs and
10 contacts, voice and text communications, and data, such as emails, text messages, chats
11 and chat logs from various third-party applications, photographs, audio files, videos, and
12 location data. This information can be stored within disks, memory cards, deleted data,
13 remnant data, slack space, and temporary or permanent files contained on or in the cellular
14 telephone. Specifically, searches of cellular telephones of individuals involved in the
15 importation of narcotics may yield evidence:
16
           a.    tending to indicate efforts to import controlled substances from Mexico
17               into the United States;
18
           b.    tending to identify accounts, facilities, storage devices, and/or services–
19               such as email addresses, IP addresses, and phone numbers–used to
                 facilitate the importation of controlled substances from Mexico into the
20
                 United States;
21
22         c.    tending to identify co-conspirators, criminal associates, or others involved
                 in importation of controlled substances from Mexico into the United
23               States;
24
           d.    tending to identify travel to or presence at locations involved in the
25               importation of controlled substances from Mexico into the United States,
26               such as stash houses, load houses, or delivery points;

27         e.    tending to identify the user of, or persons with control over or access to,
28               the Target Device; and/or

                                                3
        Case 3:20-mj-02790-KSC Document 1 Filed 07/14/20 PageID.5 Page 5 of 8



           f.     tending to place in context, identify the creator or recipient of, or establish
 1
                  the time of creation or receipt of communications, records, or data involved
 2                in the activities described above.
 3                       FACTS SUPPORTING PROBABLE CAUSE
 4         7.     On June 12, 2020, at approximately 9:30 p.m., defendant Annabel LUNA
 5 (“LUNA”), a United States citizen, attempted to enter the United States through the
 6 pedestrian lane at the Otay Mesa Port of Entry. Based on a computer alert, LUNA was
 7 referred to a secondary inspection where a trained narcotic detention dog alerted to her
 8 rear waistband/back area. Customs and Border Protection (CBP) Officers located two
 9 packages from LUNA’s torso area and two packages from LUNA’s shoes. The two
10 packages from LUNA’s torso area yielded approximately 2.46 kilograms which field
11 tested positive for methamphetamine. The two packages from LUNA’s shoes yielded
12 approximately .42 kilograms which field tested positive for heroin.
13         8.     At approximately 11:58 p.m., DEA Special Agent Adam Corey
14 interviewed LUNA. LUNA agreed to waive her Miranda rights and speak with agents.
15 During the interview, LUNA stated to SA Corey that she was going to be paid $2,000
16 for the packages found on her waist and $800 for the packages in her shoes in exchange
17 for crossing the packages into the United States. LUNA stated she knew packages
18 contained methamphetamine, but she didn’t ask about the quantity.
19         10.    LUNA was arrested and charged with violation of Title 21, United States
20 Code, 952 and 960, importation of a controlled substance, and was provided a Notice
21 to Appear.
22
           11.    The Target Device was found in possession of LUNA and was seized at the
23
     time of arrest.
24
           12.    Based upon my experience and training, consultation with other law
25
     enforcement officers experienced in narcotics trafficking investigations, and all the facts
26
     and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
27
     electronic mail (email) addresses, appointment dates, messages, pictures and other digital
28
     information are stored in the memory of the Target Device. In light of the above facts and
                                                  4
        Case 3:20-mj-02790-KSC Document 1 Filed 07/14/20 PageID.6 Page 6 of 8




 1 my experience and training, there is probable cause to believe that Defendant was using
 2 the Target Device to communicate with others to further the importation of illicit narcotics
 3 into the United States. Further, in my training and experience, narcotics traffickers may be
 4 involved in the planning and coordination of a drug smuggling event in the days and weeks
 5 prior to an event. Co-conspirators are also often unaware of a defendant’s arrest and will
 6 continue to attempt to communicate with a defendant after their arrest to determine the
 7 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
 8 for individuals, such as Defendant, to attempt to minimize the amount of time they were
 9 involved in their smuggling activities, and for the individuals to be involved for weeks and
10 months longer than they claim. Accordingly, I request permission to search the Target
11 Device for data beginning on May 14, 2020, up to and including June 13, 2020.
12                                      METHODOLOGY
13         13.    It is not possible to determine, merely by knowing the cellular telephone’s
14 make, model and serial number, the nature and types of services to which the device is
15 subscribed and the nature of the data stored on the device. Cellular devices today can be
16 simple cellular telephones and text message devices, can include cameras, can serve as
17 personal digital assistants and have functions such as calendars and full address books and
18 can be mini-computers allowing for electronic mail services, web services and rudimentary
19 word processing. An increasing number of cellular service providers now allow for their
20 subscribers to access their device over the internet and remotely destroy all of the data
21 contained on the device. For that reason, the device may only be powered in a secure
22 environment or, if possible, started in “flight mode” which disables access to the network.
23 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
24 equivalents and store information in volatile memory within the device or in memory cards
25 inserted into the device. Current technology provides some solutions for acquiring some of
26 the data stored in some cellular telephone models using forensic hardware and software.
27 Even if some of the stored information on the device may be acquired forensically, not all
28 of the data subject to seizure may be so acquired. For devices that are not subject to forensic

                                                 5
        Case 3:20-mj-02790-KSC Document 1 Filed 07/14/20 PageID.7 Page 7 of 8




 1 data acquisition or that have potentially relevant data stored that is not subject to such
 2 acquisition, the examiner must inspect the device manually and record the process and the
 3 results using digital photography. This process is time and labor intensive and may take
 4 weeks or longer.
 5         14.   Following the issuance of this warrant, I will collect the Target Device and
 6 subject it to analysis. All forensic analysis of the data contained within the telephone and
 7 its memory cards will employ search protocols directed exclusively to the identification
 8 and extraction of data within the scope of this warrant.
 9         15.   Based on the foregoing, identifying and extracting data subject to seizure
10 pursuant to this warrant may require a range of data analysis techniques, including manual
11 review, and, consequently, may take weeks or months. The personnel conducting the
12 identification and extraction of data will complete the analysis within ninety (90) days of
13 the date the warrant is signed, absent further application to this court.
14                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
15         16.   Law enforcement has not previously attempted to obtain the evidence sought
16 by this warrant.
17                                        CONCLUSION
18         17.   Based on the facts and information set forth above, I submit there is probable
19 cause to believe that a search of the Target Device will yield evidence of Defendant’s
20 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
21 request that the Court issue a warrant authorizing law enforcement to search the item
22 described in Attachment A and seize the items listed in Attachment B using the above-
23 described methodology.
24
25
26
27
28

                                                6
       Case 3:20-mj-02790-KSC Document 1 Filed 07/14/20 PageID.8 Page 8 of 8




 1 I swear the foregoing is true and correct to the best of my knowledge and belief.
 2
 3                                         ____________________________
                                           SPECIAL AGENT Adam C. Corey
 4
                                           Drug Enforcement Administration
 5
 6 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
 7 by telephone on this ____ day of June, 2020.
 8
 9 _________________________
10 HONORABLE _______________
   United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
